Citation Nr: 9904126	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for joint pain, to 
include bilateral knee pain and bilateral ankle pain, on a 
direct basis or as due to an undiagnosed illness.  

4.  Entitlement to service connection for an anxiety 
disorder, loss of concentration and sleep disorder, on a 
direct basis or as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, on a 
direct basis or as due to an undiagnosed illness.  

6.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, due to an undiagnosed illness.

8. Entitlement to service connection for a facial rash, due 
to an undiagnosed illness.  

9.  Entitlement to service connection for diarrhea, due to an 
undiagnosed illness.

10.  Entitlement to service connection for abdominal pain, 
due to an undiagnosed illness.  

11.  Entitlement to an increased rating for left 
sternoclavicle arthritis, status post arthroplasty, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1994.  He had active service from January 2 to May 2, 1991, 
in the Southwest Asia theater during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his notice of disagreement, dated in November 1995, the 
veteran raised the issues of entitlement to service 
connection for tinnitus, entitlement to a permanent and total 
rating for nonservice-connected pension purposes, and 
entitlement to a total rating based on individual 
unemployability.  As these issues have not been adjudicated 
by the RO, they are referred there for appropriate action.  

For consistency and economy, the Board employs the term 
"left shoulder disability" to represent the service-
connected left sternoclavicular arthritis, status post 
arthroplasty. 

The issues of entitlement to service connection for a stomach 
disorder on a direct basis and for fatigue, shortness of 
breath, a facial rash, diarrhea and abdominal pain as due to 
an undiagnosed illness will be discussed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a low back disorder is plausible.  

3.  The veteran's joint pain, to include bilateral knee pain 
and bilateral ankle pain, has been diagnosed as tendinitis 
and is not shown to be related to service.  

4.  The veteran's anxiety disorder, with associated symptoms 
of loss of concentration and sleep disturbance, was not 
present in service or until more than a year following 
separation and is not shown to be related to service.  

5.  Headaches became manifest to a degree of 10 percent in 
November 1996 or prior to December 31, 2001, after the 
veteran's active service in the Southwest Asia theater during 
the Persian Gulf War.

6.  The veteran's left shoulder disability is primarily 
manifested by functional limitation due to pain that is 
analogous to limitation of the left shoulder to 25 degrees to 
the side.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Joint pain, to include bilateral knee pain and bilateral 
ankle pain, was not incurred in or aggravated by service, nor 
is it shown to be due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  Anxiety disorder, with associated symptoms of loss of 
concentration and sleep disturbance, was not incurred in or 
aggravated by service, nor is it shown to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

4.  Headaches of unknown etiology are presumed to have been 
incurred during a period of active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.317 (1998).

5.  The criteria for a rating of 30 percent for left should 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5200, 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Low Back Disorder

Factual Background

The service medical records are silent for any complaint or 
diagnosis of a low back disorder.  

VA orthopedic examination in January 1995 was negative for 
complaints or findings regarding the low back. 

In April 1996, the veteran testified that he injured his back 
in service while lifting equipment.  See April 1996 hearing 
transcript.  

On VA general medical examination in November 1996, the 
veteran complained of low back pain for about one year.  He 
described this as an aching sensation most likely related to 
musculoskeletal pain.  There had been no history of trauma.  
He was able to tie his shoes and bend over.  He had no 
limited range of motion.  Physical examination revealed no 
pain to palpation over the lumbosacral spine area.  The 
diagnosis was low back pain, most likely musculoskeletal in 
origin.  

On VA orthopedic examination in February 1998, the veteran 
reported that in 1991 he had an episode of back pain while 
lifting in Saudi Arabia.  He indicated that it stayed in his 
low back and upper back only with the majority of the pain in 
his low back.  He stated that there was no evidence of the 
pain going to his extremities.  He currently reported having 
daily pain and difficulty sleeping.  Physical examination of 
the low back revealed range of motion of: flexion to 90 
degrees, extension to 20 degrees, side bending to 45 degrees, 
and rotation to 65 degrees.  He had diffuse pain on palpation 
of the spine and paraspinal muscles along his lumbar spine.  
Bilateral lower extremities showed 5/5 motor strength.  He 
was completely neurovascularly intact in all dermatomal 
patterns and had no radicular pattern to pain.  Straight leg 
raises and femoral nerve stretch was negative and he had 5/5 
motor strength.  Reflexes were 2+ of the knee and ankle.  X-
rays of the lumbar spine were normal.  The diagnosis was low 
back pain.  

In July 1998, the veteran testified that he first experienced 
problems with his back in basis training due to carrying 
rough sacks for miles with weights on his back.  He stated 
that his back pain increased when he went to Iraq due to 
lifting a lot of equipment and heavy artillery.  Currently, 
he has constant pain in his back.  See July 1998 hearing 
transcript.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In the present case, there is no competent evidence of record 
to support the contention that there is a relationship 
between the veteran's active service and his current low back 
pain.  As noted above, the service medical records are 
negative for any complaint of or treatment for disability of 
the low back.  While the February 1998 VA orthopedic 
examination report diagnosed low back pain, it did not 
provide any professional medical opinion which would 
establish and etiological link between the disability and the 
veteran's period of active service.  In view of the absence 
of competent medical evidence demonstrating a nexus between 
the veteran's low back pain and any incident in service, the 
claim for service connection is not plausible and, therefore, 
not well-grounded.  See Caluza and Savage, both supra.

The Board rejects the veteran's statements linking his 
present low back pain to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Veterans Appeals (Court) held in 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Service Connection for Joint Pain and Anxiety Disorder

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records show that in June 1992 the 
veteran was seen after injuring his right ankle the day 
before while playing basketball.  Physical examination of the 
right ankle revealed edema but no erythema.  There was full 
range of motion.  X-rays revealed no fracture and positive 
joint effusion.  The assessment was grade II ankle sprain.  A 
physical therapy consultation confirmed the diagnosis.  In 
November 1992, the veteran reported that he hurt his left 
ankle while playing basketball.  Physical examination 
revealed moderate edema and full range of motion.  There was 
moderate pain on inversion and eversion.  There was no 
crepitance.  X-rays revealed no fracture or malalignment.  
The assessment was grade I ankle sprain.  The lower 
extremities were normal on separation examination in June 
1993; the examination also reflected a normal psychiatric 
evaluation.  A June 1994 Medical Evaluation Board was 
negative for any pertinent abnormality or defect. 

On VA orthopedic examination in January 1995, the veteran 
denied any complaints regarding his ankles or knees, 
including instability and limitation of motion. 

In April 1996, the veteran testified that his knee problems, 
which consisted of a constant popping and pain, began while 
in service in Germany.  See April 1996 hearing transcript.  

On VA general medical examination in November 1996, the 
veteran stated that while he was in the service in Texas 
somewhere between 1992 and 1994 he twisted his knees during 
physical training.  He indicated that X-rays at the time were 
negative and he was treated with knee pads and crutches.  He 
stated that over the last year, he had noted a constant 
popping when he walked with his knees.  There had been no 
erythema or swelling and full range of motion.  Physical 
examination of the knees revealed no exudate or crepitance. 
The pertinent diagnosis was history of knee pain.  

On VA psychiatric examination in July 1997, the veteran 
complained of not being able to sleep and described 
difficulty falling asleep with occasional middle of the night 
awakenings.  He averaged five hours of sleep a night.  He 
denied excessive feelings of guilt, hopelessness, 
helplessness or worthlessness.  He did describe some decrease 
in concentration especially while in school and reported that 
this was a change for him.  He described excess worrying 
about his financial situation and how he would be able to 
care for his daughter and himself.  On mental status 
examination, the veteran's mood was described as "okay".  
His affect was congruent with full range.  Thought process 
was coherent, logical and goal directed.  Thought content was 
without any suicidal ideation or homicidal ideation.  There 
were no auditory or visual hallucinations.  There were no 
other psychotic symptoms.  He was alert and oriented times 
four.  His recent and long term memory were intact.  The 
examiner recommended psychological testing to help establish 
the diagnosis of generalized anxiety disorder.  

On VA psychological evaluation, the veteran reported a number 
of complaints, including concentration difficulties, 
depressed mood, insomnia, anxiety and excessive worry.  He 
stated that the symptoms began approximately 3 years ago and 
had worsened in the past few months.  Psychological testing 
revealed a history of excessive worry, multiple somatic 
complaints, social alienation and withdrawal, dysphoric mood, 
and anxiety.  The examiner noted that the likely diagnoses 
included generalized anxiety disorder, undifferentiated 
somatoform disorder, and dependent personality disorder.  

On VA orthopedic examination in February 1998, the veteran 
reported having bilateral knee pain that started in 1991 when 
he injured his knee while performing jumping jacks in 
physical education.  He was treated with ice but had no 
physical therapy.  He took Ibuprofen for the pain but had no 
improvement.  Currently, he reported bilateral knee pain with 
the left worse than the right.  It hurt approximately four 
times a week.  He stated that it was particularly bad with 
weather changes.  He stated that he was unable to run or do 
heavy activity because of this.  He also reported bilateral 
ankle pain which he stated he hurt during physical training 
in 1990.  He reported a twisting injury and having pain in 
his Achilles tendon and lateral ankle.  He was given 
Ibuprofen for the pain.  He was given a wrap to place around 
his ankles but no physical therapy or formal braces.  
Currently, he had daily pain in his ankles with the pain 
greatest along the Achilles tendon in the lateral ankle.

Physical examination of the knees showed range of motion from 
0 to 140 degrees bilaterally.  He had pain out of proportion 
with palpation of his inferior patellar tendon.  This was 
inconsistent if the veteran was distracted and pressure was 
put on the patellar tendon.  He did not react with pain.  He 
had no evidence of instability of the anterior cruciate 
ligament, posterior cruciate ligament, medial collateral 
ligament, and lateral collateral ligament.  He had no 
evidence of effusion.  He had normal patellar tracking and 
normal strength.  Physical examination of the ankles revealed 
pain on palpation along the Achilles' tendon and lateral 
tendons.  This was also out of proportion when the veteran 
was distracted.  He did not respond with the same amount of 
pain.  Range of motion was 20 degrees of dorsiflexion, 50 
degrees of plantar flexion bilaterally, 15 degrees of 
inversion, and 5 degrees of eversion bilaterally.  There was 
no anterior instability.  His posterior tibial tendon was 
intact and he had normal strength.  He was neurovascularly 
intact across the ankle and foot.  X-rays of the knees and 
ankles were normal except for a small anterior osteophyte in 
the left ankle.  The diagnoses were bilateral patellar 
tendinitis; and Achilles tendinitis and lateral ankle 
tendinitis bilateral side.  

On VA psychiatric examination in February 1998, the veteran 
reported complaints of excessive and anxious worry.  
Following mental status examination, the examiner noted that 
the veteran fulfilled the criteria for generalized anxiety 
disorder and major depressive disorder.  The examiner noted 
that the veteran fulfilled the criteria for major depressive 
episode in that he had had presence of a single major 
depressive episode consisting of two week onset of symptoms 
of depressed mood, diminished interest, insomnia, psychomotor 
retardation, fatigue, and loss of energy as well as 
diminished ability to think or concentrate.  The examiner 
indicated that the veteran's symptomatology overlapped 
somewhat with his two diagnoses.  For example, his insomnia 
and restlessness at nighttime would be attributable to his 
depressive disorder or his anxiety disorder.  The examiner 
stated that it was nearly impossible to delineate which 
disorder contributed to which symptom.  

In July 1998, the veteran testified that he had some problems 
with his ankles in service due to physical training.  He 
indicated that there was a popping sound in the ankles and 
that he was treated with ice packs and Motrin.  He indicated 
that he injured his knee in 1991 while performing jumping 
jacks.  He also stated that he is active socially but suffers 
from lack of concentration.  See July 1998 hearing 
transcript.  





Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317 provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than two years after the date on which the 
veteran last performed active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

Based upon the foregoing, the Board finds that the veteran 
has no undiagnosed joint pain; that his joint pain in the 
knees and ankles has been diagnosed as tendinitis.  In 
addition, VA psychiatric examination has shown that the 
veteran's loss of concentration and sleep disturbance are 
symptoms associated with his anxiety disorder and/or major 
depressive disorder.  Accordingly, the veteran has no 
entitlement under 38 C.F.R. § 3.317 for these conditions as 
due to an undiagnosed illness.  

The Board further notes that service connection is not 
warranted for either condition on a direct basis.  The 
service medical records are negative for diagnosis of an 
acquired psychiatric disorder and no evidence has been 
presented showing that the veteran's current psychiatric 
disorders, diagnosed as generalized anxiety disorder and 
major depressive disorder, are related to service.  In 
addition, the Board notes that the ankle sprains shown during 
service were acute and transitory, resolving without residual 
impairment or disabling manifestations, and that the lower 
extremities were shown to be normal at the time of service 
separation.  Further, the evidence shows that the veteran 
denied any problems with his ankles and knees on the initial 
post-service VA examination in January 1995.  In the absence 
of evidence demonstrating a psychiatric disorder or chronic 
bilateral knee or ankle disorders during active service or on 
service separation examination, and in the absence of a 
showing of any undiagnosed condition during or after service, 
the Board finds that the preponderance of the evidence is 
against service connection for joint pain or an anxiety 
disorder on a direct basis or as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.317.

III.  Service Connection for Headaches

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records are silent for complaint of or 
treatment for headaches.  

The veteran was afforded a Persian Gulf War examination in 
December 1994.  Neurologic examination revealed that the he 
was alert and cooperative with normal speech.  The cranial 
nerves were intact.  

On VA general medical examination in January 1995, the 
veteran reported a history of headaches.  He indicated that 
the headaches started in March 1994, after he had some 
surgery performed.  He stated that the headaches were 
occipital in location, radiating to the bitemporal area.  
They occurred any time of day and also when waking up from 
sleep on occasion.  There was no associated nausea and 
vomiting, photophobia or sonophobia with these headaches.  He 
reported that he usually went to sleep and the headaches 
resolved upon awakening.  Sometimes, the headaches lasted all 
day long.  Neurological examination was nonfocal.  The 
diagnosis was history of muscular contraction headaches.  

In April 1996, the veteran testified that he had headaches 
which required him to rest.  He indicated that sometimes they 
occurred in the morning.  He had them about twice a week.  
See April 1996 hearing transcript.  

On VA neurological examination in November 1996, the veteran 
reported a history of headaches which started on or about 
1994.  They were located particularly on the left side of the 
head and throbbing in character.  They were most often in the 
afternoon and occurred most often when the veteran was 
concentrating.  He reported that the headaches lasted on the 
average of 30 to 45 minutes and occurred four to five times a 
week.  He stated that he could continue to work when he had 
these headaches but admitted to difficulty concentrating.  
There was no associated trauma or injury associated with 
these headaches.  Neurological evaluation was essentially 
normal.  The diagnosis was muscle tension headaches with 
occasional secondary migrainous exacerbation. 

On VA neurological examination in February 1998, the veteran 
reported a history of headaches which started in 1992 during 
the time he was in the Persian Gulf.  He stated that the 
headaches are frontal in location, sometimes on the left 
side, sometimes right side, and sometimes frontal only.  They 
were throbbing in character and occurred mostly during the 
afternoon and evening.  He indicated that they had affected 
his sleep, and that Motrin, Advil and other medications had 
not been helpful in resolving the headaches.  Upon awakening 
the next day, typically they had gone away or fully resolved.  
He denied any neck tenderness, nausea or vomiting with these 
headaches.  Examination revealed that the neurologic system 
was clinically normal.  The diagnosis was muscular type 
tension headaches.  

In July 1998, the veteran testified that he started having 
migraine headaches after Saudi Arabia.  He indicated that 
they occur 2 to 3 times a day and that he treats them with 
Motrin and sleep.  See July 1998 hearing transcript.  

Analysis

As noted above, VA compensation shall be paid for certain 
disabilities due to undiagnosed illnesses to veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

Under Diagnostic Code 8100, a 10 percent rating is warranted 
for migraines with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A review of the evidence reveals that the veteran's headaches 
were not present in service and have not been associated with 
a known diagnosis.  On VA examination in November 1996, the 
veteran reported that his headaches occurred four to five 
times a week.  The diagnosis was muscular tension headaches 
with occasional secondary migrainous exacerbation.  Upon 
review, the Board finds that the veteran's headaches were 
present to a compensable degree in November 1996 or prior to 
December 31, 2001.  Under the circumstances, service 
connection is warranted for this condition on a presumptive 
basis based on the above noted statutory and regulatory 
criteria.  38 C.F.R. § 3.317.

IV.  Increased Rating for Left Shoulder Disability

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

In a January 1995 rating decision, the RO granted service 
connection for left shoulder disability, evaluated as 20 
percent disabling.  The award was based primarily on the 
service medical records as well as a report of VA examination 
in January 1995.  The service medical records showed 
residuals of an injury and surgery of the left shoulder while 
the VA examination showed that range of motion of the left 
shoulder was significantly reduced with active abduction of 
80 degrees, with passive of 110 degrees, and external 
rotation of 25 degrees.  

A VA ambulatory/outpatient care note dated in July 1995 
showed that the veteran still complained of chronic 
discomfort in the sternoclavicular joint area and inability 
to abduct the shoulder.  Objective findings revealed that the 
left sternoclavicular joint was deformed with marked callous 
and ectopic bone formation.  The veteran was exquisitely 
tender to palpation over his anterior sternoclavicular joint 
area.  There was no erythema or warmth noted and the veteran 
was able to abduct his left shoulder approximately 80 
degrees.  The diagnosis was status post traumatic dislocation 
of the left sternoclavicular joint and also possible 
fracture.  An October 1995 VA ambulatory/outpatient care note 
indicated that the veteran continued to have essentially very 
poor range of motion in his left shoulder and great 
difficulty doing any significant lifting whatsoever with his 
left arm.  

In April 1996, the veteran testified that he had difficulty 
reaching over his head or doing any lifting.  He indicated 
that he had constant pain in the left clavicle and that he 
could not elevate his arm above his shoulder. See April 1996 
hearing transcript.  

A VA outpatient treatment note dated in February 1996 
indicated that the veteran complained of pain in the left 
shoulder particularly with overhead activity.  He also 
complained of some occasional ring finger and hand tingling.  
Physical examination revealed crossed scars over the 
sternoclavicular joint which was dislocated anteriorly, 
mobile, and very tender.  He was not able to forward flex or 
abduct past 100 degrees due to pain.  Rotation was full.  
Strength was 5/5 and sensation was intact.  The diagnosis was 
persistent left sternoclavicular pain status post resection 
arthroplasty for dislocation.  A VA outpatient treatment 
record dated in September 1996 reflects that the veteran was 
issued a TENS unit for control of pain.  

On VA general medical examination in November 1996, the 
veteran reported that he still was unable to lift the left 
arm over his head and was in constant pain.  Physical 
examination noted that the veteran was left-handed.  A 6 cm 
surgical scar was noted along the left clavicle.  

A May 1997 VA outpatient treatment record showed that the 
veteran continued to complain of pain in the left shoulder 
and that the shoulder had good range of motion on clinical 
evaluation.  

On VA examination in February 1998, the veteran reported that 
he continued to have pain in the left shoulder, especially 
with weather changes.  He took nonsteroidals and had had 
injections in the past which only provided limited relief of 
pain.  The examiner noted that review of the veteran's 
medical records at one point revealed a distal clavicle 
resection for acromioclavicular (AC) joint arthritis.  The 
examiner felt that this was a misprint since X-rays showed no 
evidence of AC joint arthritis or AC joint resection.  
Physical examination of the veteran's left chest and 
sternoclavicular joint revealed that he had a palpable 
proximal clavicle with severe pain on palpation.  He also had 
an 8 cm incision at this site with no evidence of infection 
and the fascial layer was intact.  His clavicle on palpation 
showed some mobility but this was limited and it did not go 
beyond the plane of the sternum.  Range of motion of the left 
shoulder was elevation to 160 degrees, abduction to 90 
degrees, internal rotation to T11, and external rotation to 
85 degrees.  He was completely neurovascularly intact across 
his left arm and shoulder.  X-ray of the left clavicle 
revealed that the medial aspect was missing.  The examiner 
noted that the veteran had some limited range of motion of 
his left shoulder because of pain.  The examiner stated that 
the veteran had a mild to moderate disability because of pain 
and limited range of motion of his shoulder secondary to 
pain.  

In July 1998, the veteran testified that he had a lot of pain 
in his left shoulder.  See July 1998 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, recognition 
must also be accorded limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination. 
i.e. functional impairment.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Additionally, where, as in this case, 
entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
medical examination conducted in November 1996 reflects that 
the appellant is left-handed.  Thus, the rating for the left 
shoulder is to be made on the basis of that upper extremity 
being the major extremity.

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Codes 5200 and 5201.  
Under Diagnostic Code 5200, a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
major upper extremity which is intermediate between favorable 
and unfavorable ankylosis warrants a 40 percent evaluation.  
A 50 percent evaluation requires unfavorable ankylosis.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of 
motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Upon review, the Board notes that the February 1998 VA 
examination showed that range of motion of the left shoulder 
was 160 degrees elevation, 90 degrees abduction and 85 
degrees external rotation.  As such, the veteran's limitation 
of motion on clinical examination clearly does not met the 
criteria for a higher rating under either Diagnostic Codes 
5200 or 5201.  As noted above, however, the Court held in 
DeLuca that a higher rating based on a greater limitation of 
motion due to pain on use was not precluded by 38 C.F.R. 
§ 4.14.  Accordingly, the Board cannot deny the veteran's 
appeal solely by mechanically applying the rating codes to 
the physician's measurements of shoulder movement.  

After careful consideration of all the evidence, including 
the veteran's testimony, and the detailed findings and 
observations by the VA examiner in February 1998, the Board 
finds that the record justifies an increased rating for left 
shoulder pathology.  The findings and comments by that 
examiner basically are self-explanatory.  He indicated that 
the veteran had reduced limitation of motion of the left 
shoulder due to pain.  As such, the Board finds that the left 
shoulder disability warrants an evaluation equivalent to 
limitation of motion of the left arm midway between side and 
shoulder level under Diagnostic Code 5201.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5200.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for joint pain, to include 
bilateral knee pain and bilateral ankle pain, on a direct 
basis or as due to an undiagnosed illness is denied.

Entitlement to service connection for an anxiety disorder, 
loss of concentration and sleep disorder, on a direct basis 
or as due to an undiagnosed illness is denied.

Entitlement to service connection for headaches is granted.  

Entitlement to a 30 percent rating for left sternoclavicle 
arthritis, status post arthroplasty is granted subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

The veteran contends that he suffers from a stomach disorder 
as a result of active service.  

The service medical records include an October 1991 screening 
note which shows that the veteran complained of a stomach 
ache over the past 30 minutes.  He denied any abdominal 
trauma in the last 72 hours.  On physical examination, there 
were positive bowel sounds and positive "TTP" on the upper 
part of the lower quadrant of the abdomen.  The impression 
was possible flatus.  On examination by a physician later 
that day, the veteran's abdomen was soft with mild left lower 
quadrant tenderness.  The assessment was acute 
gastroenteritis.  He was given a restricted diet.  
Gastroenteritis was diagnosed again in January 1992.  In June 
1992, he complained of stomach pain after eating chicken.  
The impression was acute gastroenteritis versus food 
poisoning.  A clear liquid diet was prescribed.  The abdomen 
and viscera were normal on separation examination in June 
1993. 

On Persian Gulf War examination in November 1994, the veteran 
reported having had abdominal pain for about five months.  
This was right quadrant abdominal pain which was not related 
to any particular foods, was not associated with any nausea 
or vomiting, and occurred several times a week.  Physical 
examination of the abdomen revealed no masses, tenderness or 
organomegaly.  An abdominal ultrasound and barium enema were 
normal.  

On VA general medical examination in January 1995, the 
veteran reported that he started having stomach aches after 
leaving Saudi Arabia in May 1994.  They were associated with 
abdominal cramping and could last for several hours on 
occasion. Objective findings revealed that the abdomen was 
soft, nontender and had no rebound or guarding.  There were 
positive bowel sounds.  There was no hepatosplenomegaly.  The 
assessment was history of abdominal cramping, possible 
gastric ulcer.  VA general medical examination in November 
1996 resulted in a diagnosis of epigastric pain of unknown 
etiology.  

Upon review of the evidence of record, the Board feels that 
additional development is necessary for the proper 
adjudication of the veteran's claim.  Specifically, the Board 
feels that the veteran should be afforded a VA examination by 
the appropriate specialist to determine the etiology of his 
gastrointestinal complaints.  

Regarding the veteran's claims for service connection for 
fatigue, shortness of breath, a facial rash, diarrhea and 
abdominal pain as due to undiagnosed illness, the Board notes 
that in January 1998 the Under Secretary for Benefits for the 
VA issued guidelines for disability examinations in Gulf War 
veterans.  The guidelines were developed to assist examiners 
who conduct such examinations given the unique provision of 
38 C.F.R. § 3.317.  A review of the February 1998 VA 
examinations indicated that they were not conducted using 
these guidelines.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for stomach aches, 
fatigue, shortness of breath, facial 
rash, diarrhea and abdominal pain since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for an examination by a VA specialist in 
gastroenterology to determine the nature 
and extent of any gastrointestinal 
disorder.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present.  All necessary tests, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide an opinion as to whether 
any current pathology is related to the 
veteran's gastrointestinal complaints 
reported in service.  The examiner's 
report should provide complete rationale 
for all conclusions reached.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  The RO should schedule the veteran 
for VA examinations by appropriate 
examiners to determine the nature, extent 
and etiology of his fatigue, shortness of 
breath, facial rash, diarrhea and 
abdominal pain.  All indicated tests and 
studies should be accomplished.  The 
examiners should address all conditions 
and symptoms elicited from the veteran as 
well as provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of service connection 
for a stomach disorder.  The RO should 
also readjudicate the issues of service 
connection for fatigue, shortness of 
breath, facial rash, diarrhea and 
abdominal pain due to an undiagnosed 
illness in accordance with the provisions 
of 38 C.F.R. § 3.317.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

